Citation Nr: 1110161	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO. 07-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder, claimed as arthritis, including as secondary to his service-connected right ankle arthritis.

2. Entitlement to service connection for a thoracolumbar spine disorder, claimed as arthritis, including as secondary to his service-connected right ankle arthritis.

3. Entitlement to service connection for a bilateral hip disorder, claimed as arthritis, including as secondary to his service-connected right ankle arthritis.

4. Entitlement to service connection for a bilateral shoulder disorder, claimed as arthritis, including as secondary to his service-connected right ankle arthritis.

5. Entitlement to service connection for a bilateral foot disorder, claimed as arthritis, including as secondary to his service-connected right ankle arthritis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 until March 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The November 2004 rating decision included denials of claims for service connection for hypertension and a cardiac condition and for an increased rating for the right ankle. The Veteran filed a notice of disagreement (NOD) in November 2005 and another one in February 2006 in regards to the service connection claims, but not for the increased rating claim. The increased rating claim is not currently before the Board.  An April 2007 rating decision granted service connection for the hypertension and cardiac condition claims and no NOD was filed in regards to those grants. As such, those issues are not before the Board.


FINDINGS OF FACT

1. The probative evidence of record does not show that the Veteran's cervical spine disorder is related to his active military service, and it is not due to his service-connected right ankle arthritis.


2. The probative evidence of record does not show that the Veteran's thoracolumbar spine disorder is related to his active military service, and it is not due to his service-connected right ankle arthritis.

3. The probative evidence of record does not show that the Veteran has a bilateral hip disorder related to his active military service, and it is not due to his service-connected right ankle arthritis.

4. The probative evidence of record does not show that the Veteran's bilateral shoulder disorder is related to his active military service, and it is not due to his service-connected right ankle arthritis.

5. The probative evidence of record does not show that the Veteran has a bilateral foot disorder that is related to his active military service, and it is not due to his service-connected right ankle arthritis.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a cervical spine disorder, including as secondary to service-connected right ankle arthritis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).

2. The criteria for the establishment of service connection for a thoracolumbar spine disorder, including as secondary to service-connected right ankle arthritis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).

3. The criteria for the establishment of service connection for a bilateral hip disorder, including as secondary to service-connected right ankle arthritis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).

4. The criteria for the establishment of service connection for a bilateral shoulder disorder, including as secondary to service-connected right ankle arthritis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).

5. The criteria for the establishment of service connection for a bilateral foot disorder, including as secondary to service-connected right ankle arthritis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2004 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources. Although the Veteran did not receive notice as to a secondary service connection claim, which would require a current disorder and that it was either caused or aggravated by a service-connected disability, the Veteran demonstrated actual knowledge as to the requirements as to such a claim, as indicated in his February 2006 NOD. He claimed that his degenerative joint/arthritic condition had its onset in his right ankle and spread to other parts of his body
 
With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal. However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claims for service connection. Any questions as to the appropriate disability rating or effective date to be assigned are moot. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and the Veteran has submitted statements and private medical records. In addition, he was afforded VA medical examinations, most recently in June 2009, which provided specific medical opinions pertinent to the issues on appeal. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability. Id.

Cervical and Thoracolumbar Spine Claims

The Veteran contends that he has had back pain since service. In his April 2004 claim, he reported that he did not complain about his back in service because he was a career service soldier, but that he first noticed his back problems in the 1970s, when he would sit on the floor. He alternatively contends that his service-connected right ankle arthritis spread to the rest of his body.

The Veteran's service treatment records are generally silent as to any complaints of, or treatment for, either a cervical spine disorder or thoracolumbar spine disorder. In his January 1986 retirement examination, the examiner found his spine to be normal. In the January 1986 report of medical history, the Veteran denied recurrent back pain, though he indicated that he had bone, joint or other deformity and did not know if he had arthritis, rheumatism or bursitis. The examiner noted that the Veteran's bone joint complaint was in regards to his gout.

Following his March 1986 discharge from service, in June 1986, the Veteran filed a claim for VA compensation, which included many disorders, but not back pain. 

During the July 1986 VA examination, the Veteran did not offer any complaints regarding his back. The VA examiner found his musculo-skeletal system to be normal, though additional comments were made in regards to the right wrist and feet.

Over a year following his March 1986 discharge, a November 16, 1987 VA medical record noted that the Veteran was treated for rectal bleeding and that he reported low back pain. A November 17, 1987 VA x-ray found that the Veteran had minimal narrowing at the L5-S1 interspace, but that the lumbar spine otherwise appeared unremarkable. 



The Veteran filed another claim in December 1987 for service connection, but this claim only for hearing loss and tinnitus.   

A March 1988 VA examination noted complaints of bilateral ankle pain, chiefly the right. The examiner found a normal appearance and range of motion of all joints, including both ankles. The examiner found essentially normal findings, except for a bilateral hallux valgus.           

A June 12, 1992 private medical record, from DiIenno Chiropractic Clinic, P.A., noted that the Veteran complained of lumbar pain.  A June 12, 1992 x-ray noted lumbar radiographs to reveal lumbar lordosis, with mild to moderate loss of disc height at L5, facet imbrications at L2 and L3 and retrolisthesis on L1 and L2, L2 on L3, and L3 on L4, as well as a possible bilateral pals defect at L5. The Veteran received treatment numerous times form this clinic. A September 1992 record noted that the Veteran reported low back pain of an insidious onset, with discomfort after sitting, then getting worse.                                                                                                 

A November 17, 1992 VA medical record noted that the Veteran reported having intermittent low back pain since June. The VA examiner determined that the Veteran's lumbar spine should be x-rayed to rule out degenerative joint disease and neuropathy. 

December 22, 1992 VA medical record noted that x-rays of the lumbar spine showed minimal narrowing and that the Veteran complained of low back pain. The examiner found him to have full lumbar spine flexion and lateral rotation, as well as no tenderness or muscle spasm. The examiner provisionally diagnosed him with low back pain. 

An August 1994 VA outpatient treatment record noted that the Veteran complained of low back pain

A January 15, 1999 VA pharmacist note indicated that the Veteran was an active weight lifter and biked several times a week. 

A February 25, 2000 private medical record, by F.S.F., D.C., noted that the Veteran had consulted him for injuries following a February 25, 2000 motor vehicle accident. The complaints included for low back pain, left hip pain, bilateral shoulder pain, and mid back pain. The record also indicates that the Veteran received treatment for years prior to the car accident, from F.S.F., D.C., for back pain. He also received treatment from J.L.B., D.C., for over a year following the car accident for neck and back pain. 

A January 5, 2001 VA medical record noted that the Veteran had been in a car accident and had been released from his doctor. The examiner noted some tenderness on palpation of the mid cervical spine.

A January 26, 2001 VA x-ray found lower lumbar and lumbosacral disc derangement; apophyseal degenerative joint disease. A VA x-ray of the cervical spine from the same day found minimal degenerative spondylosis. 

A June 2002 VA outpatient treatment record noted that the Veteran complained of lumbar pain and cervical pain and stiffness, for which x-rays and MRIs were ordered. 

A June 19, 2002 VA x-ray found minimal degenerative joint disease, characterized by narrowing of L5 S1 interspace and minimal anterior spur formation of L4. A cervical spine x-ray, from the same day, found minimal degenerative joint disease characterized by narrowing of the posterior interspaces of the entire spine; no other significant abnormalities.

A July 1, 2002 VA MRI of the lumbar spine found L5-S1 disc degeneration; no demonstrable herniated disc or stenosis. The cervical spine MRI performed that day found disc degeneration at C6-C7, with bulging discs at this level; no herniated disc or stenosis.

VA physician, Dr. J.H.K., provided a medical opinion regarding the etiology of the Veteran's arthritis claim, dated April 20, 2004. Dr. J.H.K., included a review of service treatment records.  Dr. J.H.K. noted that a January 4, 1979 x-ray revealed degenerative arthritis of the foot and ankle and a March 18, 1982 profile board mentioned gouty arthritis of the hip and right foot. Dr. J.H.K. noted that the Veteran has extensive arthritis of the feet, ankles, right shoulder, left elbow, and cervical and lumbar spine, which requires daily medication and limits activity. Dr. J.H.K. stated that since osteoarthritis can be either post traumatic (limited to a single joint) or systemic affecting many joints (which is the case now); he believed that the Veteran's osteoarthritis is systemic and affects most joints now began in service and has continually worsened. 

An August 6, 2004 VA x-ray found the cervical spine to have no significant degenerative changes for the patient's stated age. The thoracic spine findings were for mild spondylotic changes for the lower thoracic spine. The lumbar spine findings included mild spondylotic changes, most prominent at L5-S1. 

The Veteran received a VA examination for the spine in September 2004, which included a review of the claims file. The Veteran denied any trauma to the spine in service and attributed his back complaints to his initial work in construction. The examiner opined that the Veteran's back complaints came from a myofascial etiology in origin, nothing that the x-ray findings were not significant and extremely mild. Additionally, the examiner noted that with the absence any trauma to the spine, the Veteran's alleged construction work did not predispose him to mild degenerative status in the lumbar spine. The examiner also noted that the examination correlated with muscle strain of the low back with is activities and that there was no facet sclerosis indicating facet arthropathy that would be commensurate with the Veteran's reports that forward flexion alleviated his discomfort.  The examiner further found that the service treatment records did not indicate a significant history of low back complaints, which began in the early 1990s, and that a Minnesota multipersonality index had concluded that his somatic complaints were manifestations of his angst. The examiner found the level of arthritis in the lumbar spine to be very, very mild and to not be connected to gout or other service-connected disabilities. 



An August 2005 VA outpatient treatment record noted that the Veteran complained of left lumbar pain after a hard workout 3 days previously, which was treated with rest and heat.

A September 4, 2005 VA ER note indicated that the Veteran reported left flank pain and noted that the Veteran was a heavy weight lifter and took supplements for body building purposes. 

An April 2007 VA outpatient treatment record noted that the Veteran had chronic low back and cervical pain due to lumbar disc disease and that he should continue with conservative therapy. 

F.F., D.C. provided a private medical opinion in July 2007, which he indicated included a review of the service treatment records. F.F. noted that the November 1987 x-ray indicated a narrowing of the L5/S1 disc interspaces, and that the subsequent lumbar spine films continued to show spine narrowing and eventually degenerative joint disease and disc degeneration. F.F. also noted references to degenerative joint disease and spur formation in the ankle foot and shoulder.

F.F. opined that based on highly regarded literature, degenerative joint disease is a systemic condition due to a specific trauma or multiple repeated traumas over a period of time, that reveals itself years after an initial incident. The examiner found that to be evident in the early stages of spinal degenerative disease dating back to 1987 and right ankle as early as 1979. 

F.F. opined that the present conditions of spinal, shoulder, and extremity joint degeneration are not recent, but rather had an onset in his military duty. Although further accidents and traumas, as recent as 2000, caused further damage, the degenerative process was already well established throughout the affected joints.

The Veteran also received a VA examination for the spine in June 2009 that included a review of the claims file. The Veteran reported that degenerative joint disease of the cervical spine started in the 1990s with no acute injury and that the degenerative joint disease of the lumbar spine began in the late 1970s, with no injury. The examiner also noted a trauma to the spine in the form of an auto accident in 2000. The examiner noted that the retirement examination dated January 1986 documented no neck or lumbar complaints and indicated a normal examination. The examiner also noted that the lumbar x-ray dated January 2001 documented degenerative joint disease and that November 1987 x-ray documented minimal narrowing the L5-S1 area on examination and an otherwise normal examination.  

The June 2009 examiner noted that the May 2009 cervical spine x-ray found no injury or destructive change; there was mild disc space degenerative change with narrowing at C5-C6 and no other findings. The examiner also noted that lumbar spine x-ray showed minimal degenerative change. The examiner also found a May 2009 MRI of the lumbar spine to indicate facet spondylosis most marked at L4-L5, with mild annular disc protrusion and hypertrophy of ligament flavum at L4-L5. The examiner noted that the canal appeared narrowed from side-to-side, but did not measure stenotic in the AP direction and there was bilateral neuroforaminal encroachment at L4-L5 and there was otherwise normal alignment with normal marrow signal. There was no evidence of discrete herniated nucleus pulposis or spinal stenosis; the conus medullaris was normal. The relevant diagnosis was degenerative joint disease/degenerative disc disease of the cervical spine and lumbosacral spine.  The VA examiner opined that the Veteran's right ankle degenerative joint disease was most likely caused by or a result of traumatic etiology, explaining that it was most likely from repetitive microtrauma of the right ankle and that there was no evidence of any systemic condition. The examiner noted that the January 1979 service treatment record found swelling and pain of the right ankle, and that the x-ray diagnosis of degenerative joint disease of the right ankle, in conjunction with his military history, was consistent with repetitive micro trauma that eventually caused degenerative joint disease.  The examiner also explained that the Veteran's cervical and lumbar spine, bilateral foot, bilateral hip, and bilateral shoulder disorders were not caused by or a result of a generalized osteoarthritis procedure that began in service. The examiner explained that the Veteran had isolated right ankle degenerative joint disease in service, but that there was no systemic osteoarthritic condition. The examiner noted that the Veteran's lumbar spine in November 1987 documented mild degenerative disc disease of the LS spine, but no degenerative joint disease. The examiner further noted disagreement with F.F., D.C., due to the 1987 record not showing any degenerative joint disease. The examiner further opined that the Veteran's current disorders are due to normal aging and his auto accident post service, and not the result of any service related condition. 

The Veteran has also submitted medical treatise in the form of photocopies and internet research print outs. Such information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. App. 509, 513 (1998). However, the Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's claimed spine disorders. The Board must thus determine how much weight to afford the opposing opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993). The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence. Id. at 470-71. ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another. Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases"). In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits. See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

All the medical opinions regarding etiology of record, the April 2004 one from Dr. J.H.K., the September 2004 VA examination, the July 2007 opinion from F.F., D.C., and the June 2009 VA examination, indicated that the Veteran's service treatment records were reviewed prior to reaching their medical opinion. 

However, the Board finds the June 2009 VA examination to be the most probative as to the question of the etiology of the Veteran's claimed disorders. In addition to reviewing the service treatment records, the June 2009 VA examiner reviewed the claims file and other medical opinions.  She also most fully explained the reasoning behind how she reached her opinion, and provided the most accurate contemporaneous medical findings.

In comparison, the April 2004 Dr. J.H.K. opinion indicated that the Veteran had arthritis of the feet, ankles, right shoulder, left elbow, and cervical and lumbar spine and that since the Veteran's osteoarthritis affected most joints it was systemic and began in service. Dr. J.H.K. indicated that he partially based his opinion on a March 1982 profile board mentioning gouty arthritis of the hip and right foot. However, Dr. J.H.K. does not address the fact that the Veteran has actually been repeatedly found to not currently have arthritis of either hip. The August 2004 VA x-ray found both hips to be normal, with only mild degenerative changes in the lower lumbar spine and the June 2009 VA examiner found the May 2009 hip x-rays to show no degenerative joint disease. Furthermore, Dr. J.H.K. does not consider the possible effects of the Veteran's intercurrent 2000 car accident or aging. The June 2009 VA examiner considered all such information in forming her opinion.

The July 2007 F.F., D.C., medical opinion was that the degenerative process was established throughout the affected joints, of the right ankle in 1979 and the lumbar spine in 1987. The Board notes that the November 1987 x-ray used to indicate the beginning of an in-service degenerative process was actually taken well over a year following the Veteran's discharge from service. F.F., D.C. also appears to opine that degenerative joint disease is always a systemic condition, due to a specific trauma or multiple repeated traumas, an opinion in opposition to the June 2009 VA examinations and the medical opinion of Dr. J.H.K. Furthermore, while F.F., D.C., does reference that the more recent car accident caused further damage, he did not address the question of effects of aging on the degenerative process. Given the failure of such considerations in making his medical opinion, the Board finds the June 2009 VA examination to provide a more probative medical opinion.

Although the September 2004 VA examiner for the spine opined as to the cause of the Veteran's current cervical and lumbar back pains, he did not address the question of whether the Veteran had degenerative arthritis due to the Veteran's in-service, service-connected right ankle arthritis. Additionally, the September 2004 VA examiner for the feet did not provide a medical etiology opinion regarding any foot disorders and the September 2004 VA examiner for the joints did not provide a medical etiology opinion in regards to the shoulders. As such, the June 2009 VA examination is more probative in fully discussing the various aspects of the claims.

Furthermore, the June 2009 VA examination is the most recent medical opinion of record and the only one to consider the most recent medical evidence and all of the other medical opinions of record. The Board may also find more recent medical opinions to be of greater probative value. Boggs v. West, 11 Vet. App. 334 (1993) (affirming the denial of service connection and determining that "there is a plausible basis...supporting the conclusion that the more recent medical opinions were of greater probative value"); see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming the Board's decision when it "relied upon the most recent VA examination"). The June 2009 VA examination also included the most complete review of all the medical evidence of record in regards to the Veteran's claim, by reviewing both service treatment records, the claims file, and the other medical opinions of record.  The June 2009 VA examination is further supported by the findings of an August 6, 2004 VA x-ray, which found the cervical spine to have no significant degenerative changes for the patient's stated age.

For service connection on a direct basis, service treatment records do not indicate any complaints of, or treatment for, a cervical spine disorder or thoracolumbar spine disorder and the Veteran was not diagnosed with any such disorders in service. Indeed, in his January 1986 retirement examination his spine was found to be normal and the Veteran denied recurrent back pain. The Veteran has also reported that he did not seek treatment for such disorders in service and has denied any back injuries in service. There is also no medical opinion evidence of record finding that either the cervical spine disorder or the thoracolumbar spine disorder is due to a particular in-service injury or injuries, or disease process, for service connection on a direct basis. Indeed, the most probative medical evidence of record, the June 2009 VA examination, found there to be no evidence of any systemic arthritis that began in service. The September 2004 VA examiner also specially opined that the Veteran's in-service activities did not put him at risk for arthritis. Service connection for both a cervical spine disorder and a thoracolumbar spine disorder on a direct basis is denied.

Concerning presumptive service connection claim for arthritis of the spine, service connection can be granted for arthritis when such disease is manifested to a compensable degree within one year of separation from service. 38 C.F.R. §§ 3.307, 3.309.  In this regard, there is no indication that the Veteran was diagnosed with arthritis of the cervical spine until over a decade following his discharge from service. As such, service connection on a presumptive basis is denied for the cervical spine disorder claim.

The Veteran has argued that the November 1987 VA x-ray indicates that he has had arthritis of the lumbar spine since service. However, the Veteran was not diagnosed with arthritis at that time. Furthermore, even if that x-ray were to be taken to indicate arthritis, it was taken well over a year after his discharge from service and the record does not indicate that the Veteran had a back disorder that was manifested to a compensable degree at that time. The record does not indicate that the Veteran had a compensable limitation of motion of the spine, under Diagnostic Code 5243 for degenerative arthritis of the spine. 38 C.F.R. § 4.71a. A March 1988 VA examination had found the Veteran to have a normal range of motion of all joints. Service connection on a presumptive basis is denied for the thoracolumbar spine disorder claim.



The Veteran has also alternatively claimed that service connection should be granted secondary to his service-connected right ankle arthritis, in the sense that the right ankle disability manifests a generalized arthritic disease.  Service connection can be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). However, the most probative medical evidence of record, the June 2009 VA examination, found that the Veteran's cervical and lumbar disorders were not caused by or a result of a generalized osteoarthritis procedure that began in service. The examiner explained that the Veteran had isolated right ankle degenerative joint disease in service, but that there was no systemic osteoarthritic condition. Indeed, that examiner further opined that the Veteran's current disorders are due to normal aging and his auto accident post service. As such service connection for a cervical spine disorder and a thoracolumbar spine disorder is denied. 

The only other evidence of record supporting the Veteran's claims is his own belief that his claimed spine disorders are due to service.  Although he can provide testimony as to his own experiences and observations, the factual questions of if his claimed disorders can be attributed to his in-service experiences and injuries or his service-connected right ankle are medical questions, requiring a medical expert. The Veteran is not competent to render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 8 C.F.R. § 3.159. He does not have the requisite special medical knowledge necessary for such opinion evidence. 

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now over half a century past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

The Board further finds the Veteran's complaints of continuous back pain from service to not be credible. He has claimed that he has had back pain since service but that he did not report it because it may adversely affect his ability to be promoted. During the September 2004 VA examination, he also reported that he "used to have real bad back problems when I initially got out of the service" and that he could not even bend his back in extension at that time. However, the Board notes that the Veteran has an extensive history of medical treatment for other disorders in service and specifically denied back pain on his separation examination when it would not make any difference to his military career. Furthermore, the Board notes that within 3 months of his discharge from service, in June 1986, the Veteran filed a claim for VA compensation, which included many disorders, but not back pain. He also filed another claim for service connection in December 1987, but only for hearing loss and tinnitus. Given that the Veteran's extensive medical treatment for non-back related disorders in his service treatment records and that he was aware of his ability to apply for service connection following service, the Board does not find the Veteran's more contemporaneous reports of back pain since service to be credible.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claims for service connection for a cervical spine disorder and a thoracolumbar spine disorder are denied. 

Bilateral Hips Claim

The Veteran contends that he has arthritis of the hips due to service and that it has existed since service, or that his service-connected right ankle arthritis spread to his bilateral hips.



A March 1982 service treatment record noted that the Veteran a physical profile of gouty arthritis in hip and right foot. The January 1986 retirement examination found the Veteran's lower extremities to be normal.

The record is silent for any complaints of, or treatment for, the hips for over a decade following the Veteran's discharge from service. A July 1986 VA examination found the Veteran's musculoskeletal system to be normal, other than in regards to the right wrist and feet. A March 1988 VA examination similarly found the musculoskeletal system to be of normal appearance with a normal range of motion of all joints.

A June 18, 2002 VA primary care nursing note indicated that the Veteran complained of left hip and leg pain, which he has had for some time and was seeing a chiropractor. 

However, an August 6, 2004 VA x-ray found both hips to be normal, with mid degenerative changes only seen in the lower lumbar spine. 

The April 2004 medical opinion of VA physician J.H.K. did not address a current hip disorder. 

F.F., D.C., opined that as the Veteran's present condition of spinal, shoulder, and extremity joint degeneration is not recent, but rather the onset came from his military duty. F.F., D.C., was not clear as to whether he was including a bilateral hip disorder in his opinion.

The September 2004 VA joints examination did not address a hip disorder.

As discussed in the spine portion of this decision, the Board has found the June 2009 VA examination to be the most probative of the medical opinions of record, and it is also the only one to directly and clearly address the hip claims. 



In the June 2009 VA examination, the Veteran reported bilateral hip degenerative joint disease since 1982, with no injury. The examiner noted that the January 1986 retirement examination documented no hip or shoulder abnormality or complaints and a normal joint examination. The examiner also noted that a May 2009 VA x-ray of the bilateral hips showed the pelvis and both head showing no recurrent abnormality and diagnosed him with bilateral hip strain. The examiner also found a bilateral hip disorder to not be caused by or be a result of a generalized osteoarthritis procedure that began in service and determined that the 2009 hip x-rays showed no degenerative joint disease.

A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the objective medical evidence of record, including the August 2004 VA x-ray and the June 2009 VA x-ray, found the Veteran to not have arthritis of the hips, service connection for arthritis is denied on a direct basis, a presumptive basis, and as secondary to his service-connected right ankle arthritis. 

The June 2009 VA examiner did find that the Veteran had a current bilateral hip strain. However, nothing of record indicates that the Veteran has had such a hip disorder since service. The record was silent upon the Veteran's separation from service and for over a decade following service in regards to any hip complaints. Additionally the July 1986 March 1988 VA examinations both essentially found his hips to be normal. There is also no medical opinion evidence finding that the Veteran's current hip strain is in any way related to service. Indeed, the Veteran has not made such a contention, instead claiming that he has arthritis of the hips due to service, which the objective medical evidence of record does not indicate is present. 

Furthermore, as in the spine portion of this decision, the Board finds the Veteran's statements in regards to continuous hip pain since service to not be credible. The retirement examination and post-service medical records carry far more weight of credibility and probative value that the recent lay statements. See Curry, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now over half a century past, made in connection with his claim for monetary benefits from the government. See Cartright, 2 Vet. App. at 25 (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). The Board further notes that though the Veteran currently claims to have had hip pain since service, he did not claim service connection for such disorders, though he claimed other disorders in both June 1986 and December 1987. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claim for service connection for a bilateral hip disorder is denied. 

Bilateral Shoulder Disorder

The Veteran claims to have arthritis of the shoulders due to service, which has existed since service, or is alternatively due to his service-connected right ankle arthritis. In a May 2007 VA Form 9, he reported that a 1984 medical record indicated a steroid injection to his shoulder.

A March 1984 NRMC Memphis Brach clinic note indicated that the Veteran had left shoulder tightness in the chest; the Veteran reported a grinding sensation in his left shoulder and was provided a diagnosis of tendonitis. Another service treatment record, dated sometime in December, noted that the Veteran complained of upper left arm pain; the Veteran reported lifting weights and having the pain for the past month. That examiner diagnosed him with a probable muscle strain. Otherwise, the service treatment records are generally silent as to any complaints of, or treatment for, a shoulder disorder. The January 1986 retirement examination found the Veteran's upper extremities to be normal and the Veteran denied having a painful or "trick" shoulder or elbow on his report of medical history.

The record is silent for any complaints of, or treatment for, the shoulders for over a decade following the Veteran's discharge from service. A July 1986 VA examination found the Veteran's musculoskeletal system to be normal, other than in regards to the right wrist and feet. A March 1988 VA examination similarly found the musculoskeletal system to be of normal appearance with a normal range of motion of all joints.

A July 16, 2001 VA x-ray of the left shoulder, following a clinical history of a car accident, found no evidence of fracture; acromioclavicular degenerative arthrosis. 

An October 25, 2002 VA right shoulder x-ray found no abnormality, except for minimal degenerative joint disease characterized by cortical irregularities and the narrowing of the acromioclavicular joint. 

An October 30, 2002 VA right shoulder MRI found no evidence of rotator cuff tears and found degenerative osteoarthritic changes in the acromioclavicular joint; a small osteophyte was projecting inferiorly and indenting the superior margin of the supraspinatus muscle, which may be causing impingement type symptoms. 

A December 9, 2002 private medical record, from Bardmoor Outpatient Center, indicated that the Veteran received surgery to the right shoulder and had a postoperative diagnosis of degenerative joint disease acromioclavicular joint, impingement right shoulder, and degenerative joint disease glenohumeral joint that was moderate to severe. 

A July 8, 2003 VA right shoulder x-ray following surgery, found no active process; bone density at the acromion. A July 11, 2003 MRI found status post right acromioclavicular joint resection, with postsurgical scar impinging upon the supraspinatus muscle/tendon; associated right supraspinatus tendon strain or parial tear. 

An August, 6, 2004 VA x-ray found right shoulder degenerative changes of the acromiocalvicular joint, which were probable postsurgical changes in the acromiocalvicular joint. The left shoulder findings included degenerative changes in the acromiocalvicular joint.


In April 2004, VA physician J.H.K. provided a medical opinion regarding the etiology of the Veteran's arthritis claim. He found that the Veteran's right shoulder arthritis to be systemic to have begun in service, but did not provide an opinion regarding the left shoulder. 

The Veteran received a VA joints examination in September 2004. The Veteran reported an approximately 20 year history of shoulder pain and no injury to the left shoulder other than extreme physical conditioning and weight lifting. The examiner noted that the Veteran had bilateral shoulder surgeries, one in 2001 the other in 2002. 

The September 2004 VA examiner found x-rays of the shoulders to show post-surgical changes consistent with distal clavicle resection and subacromial decompression, with a bony spur under the surface of his acromion bilaterally that might explain some of his pain. The examiner noted that x-rays were consistent with degeneration. 

F.F., D.C. opined that the Veteran's present shoulder condition had its onset in service. 

In a June 2009 VA examination, the Veteran reported having degenerative joint disease of the bilateral shoulders, starting in the early 1980s, which was worse on the right shoulder. The Veteran also reported post service bilateral shoulder surgeries.  The examiner noted that a March 2009 VA MRI of the left shoulder found intact rotator cuff with tendinopathy; findings consistent with biceps tenosynovitis. There was also fluid in the subcoracoid and subscapular recesses that was nonspecific, but can be seen with bursitis, and osseous degenerative changes. The VA examiner also noted that May 2009 bilateral shoulder x-rays showed glenohumeral osteoarthritis since the previous examination with otherwise stable appearance.  The diagnosis was degenerative joint disease of the bilateral shoulders. The VA examiner found the bilateral shoulder disorders to not be caused by or a result a generalized osteoarthritis procedure that began in service; and that the Veteran had isolated right ankle degenerative joint disease in service, but that there was no systemic osteoarthritic condition. The examiner opined that the Veteran's current disorders are due to normal aging and his post-service auto accident and not the result of any service-related condition. 

As discussed in the spine portion of this decision, the Board has found the June 2009 VA examination report to be the most probative as to the Veteran's claims. Essentially, the Board has found the June 2009 VA examination to have included the most fully explained and accurate medical opinion that took into consideration the most complete and recent medical evidence of record.

For service connection on a direct basis, service treatment records are generally silent as to complaints of, or treatment for, a shoulder disorder, other than acute cases of tendonitis and muscle strain. Indeed, in his January 1986 retirement examination found his upper extremities to be normal and the Veteran denied having shoulder pain or a "trick" shoulder. There is also no medical opinion evidence of record finding that a shoulder disorder is due to a particular in-service injury or injuries, or disease process, for service connection on a direct basis and the Veteran has denied specific injuries to the shoulder in the past. The most probative medical evidence of record, the June 2009 VA examination, found there to be no evidence of any systemic arthritis that began in service. Service connection for both a bilateral shoulder disorder on a direct basis is denied.

Concerning presumptive service connection claim for arthritis of the bilateral shoulders, service connection can be granted for arthritis when such disease is manifested to a compensable degree within one year of separation from service. 38 C.F.R. §§ 3.307, 3.309.  In this regard, there is no indication that the Veteran was diagnosed with arthritis of either shoulder until over a decade following his discharge from service. As such, service connection on a presumptive basis is denied for both shoulders. 

The Veteran has also alternatively claimed that service connection should be granted secondary to his service-connected right ankle arthritis. Service connection can be granted when a disability is the proximate result of or due to a service-connected disease or injury. 38 C.F.R. § 3.310(a). However, the most probative medical evidence of record, the June 2009 VA examination, found that the Veteran's bilateral shoulder disorder was not caused by or a result of a generalized osteoarthritis procedure that began in service. The examiner explained that the Veteran had isolated right ankle degenerative joint disease in service, but that there was no systemic osteoarthritic condition. Indeed, that examiner further opined that the Veteran's current disorders are due to normal aging and his auto accident post service. As such service connection for a cervical spine disorder and a thoracolumbar spine disorder is denied. 

The only other evidence of record supporting the Veteran's claims is his own belief that his claimed shoulder disorders are due to service.  Although he can provide testimony as to his own experiences and observations, the factual questions of if his claimed disorders can be attributed to his in-service experiences and injuries or his service-connected right ankle are a medical question, requiring a medical expert. The Veteran is not competent to render such an opinion. Espiritu, 2 Vet. App. at 495. 8 C.F.R. § 3.159. He does not have the requisite special medical knowledge necessary for such opinion evidence. 

As previously indicated, he Board finds the Veteran's statements in regards to continuous shoulder pain since service to not be credible. The retirement examination and post-service medical records carry far more weight of credibility and probative value that the recent lay statements. See Curry, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now over half a century past, made in connection with his claim for monetary benefits from the government. See Cartright, 2 Vet. App. at 25 (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

The Board further notes that though the Veteran currently claims to have had shoulder pain since service, he did not claim service connection for such disorders in the years following his discharge, though he claimed other disorders in both June 1986 and December 1987. Additionally, the record indicates that the Veteran has been an active weight lifter since his discharge from service, as indicated in a January 15, 1999 VA pharmacist note. The record thus indicates that the Veteran was capable of performing weightlifting actions over a decade following his discharge from service, and that he did not have post-service contemporaneous complaints of shoulder pain until over a decade following his discharge.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claim for service connection for a bilateral shoulder disorder is denied. 

Bilateral Foot Disorder

The Veteran claims to have arthritis of the feet due to service, which has existed since service, or alternatively that is due to his service-connected right ankle arthritis.

The Veteran is already service-connected for bilateral gouty arthritis of the great toes, with bilateral hallux valgus, as noted in a June 2000 rating decision. As a general note, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25. One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided. 

The Veteran's service treatment records contain numerous complaints of, or treatment for, the feet. For example, a May 1965 service treatment record noted a diagnosis of mild left foot strain. A January 1982 consultation sheet found the Veteran to have gout of the metatarsal phalynx joint of the right foot. A January 1984 record found the Veteran to have a history of gouty arthritis of the left foot. The January 1986 retirement examination found him to have a protrusion of the right great toe metatarsal phalynx joint and gout attacks. The report of medical history noted that the Veteran had gout attacks.


The July 1986 VA examiner noted that the feet had no swelling or pain. The examiner noted that the Veteran reported foot pain, but that there was a normal examination. 

A March 1988 VA x-ray of the right foot noted mild degenerative changes of the ankle joint, with evidence of mild degenerative disease of the 1st metatarsal phalangeal joint (MTP). The examiner found no significant abnormality in either the right foot or ankle.

A December 1999 VA x-ray noted that the Veteran had moderate degenerative joint disease of the first metatarsal phalangeal joint with probable bony deformity; no bony destruction was note, but gout may be considered.

The April 2004 medical opinion of VA physician J.H.K. noted that a January 4, 1979 x-ray revealed degenerative arthritis of the foot and ankle and found the Veteran's osteoarthritis of the feet to have begun in service. 

An August 2004 VA x-ray of both feet found bilateral hallux valgus deformity with advanced degenerative changes in the right 1st MTP joint and mild degenerative changes in the left 1st MTP joint; no other abnormalities were identified.

The Veteran received a VA examination for the feet in September 2004, which included a claims file review. The Veteran denied acute in-service trauma, though he had gout. The examiner noted that the Veteran walked with a slightly antalgic gait. The examiner found radiographs to reveal severe degenerative changes and likely gouty arthritis of the first MTP joint right and a prominent bunion deformity of the left. 

The September 2004 VA examiner diagnosed the Veteran with severe gouty arthritis of the right first MTP and almost complete ankylosis of that joint and mild pain on the right ankle; however, the examiner noted that there was no evidence of degenerative or gouty arthritis at the joint on x-ray examination. The examiner also found arthritis and pain that the right great toe interphalangeal joint and a painful bunion deformity of left foot.  The examiner opined that there was evidence of gouty arthritis of the right first MTP joint and a painful bunion deformity of the left first MTP. 

F.F., D.C. opined that the Veteran's present condition of extremity joint degeneration was not recent, but rather have an onset from his military duty, and was further damaged by later accidents and traumas. 

In his June 2009 VA examination, the Veteran reported that the onset of his degenerative joint disease and pain of the bilateral feet was in 1982. A May 2009 VA x-ray found minor chronic findings of the bilateral forefoot, demonstrating mild hammertoe deformities of the lesser toes bilaterally and mild degenerative arthrosis at the MTP joint of the great toes bilaterally. The diagnosis was degenerative joint disease of the bilateral feet. An associated May 2009 VA x-ray found no radiographic evidence of acute osseous abnormality or degenerative arthrosis or the left ankle and other non-acute incidental findings. The VA examiner also noted that the Veteran's bilateral foot disorders were not caused by or a result of a generalized osteoarthritis procedure that began in service. The examiner explained that the Veteran had isolated right ankle degenerative joint disease in service, but that there was no systemic osteoarthritic condition. The examiner opined that the Veteran's current disorders are due to normal aging and his auto accident post service and not the result of any service related condition. 

The Veteran was already granted service connection for bilateral gouty arthritis of the great toes, with bilateral hallux valgus. As such, service connection for arthritis of either foot would require that the Veteran have arthritis of the foot in a location other than the great toes where he already has service connection. The record does not indicate he has arthritis in any other location of his foot. The VA x-rays of record all limit findings of degenerative joint disease to the first MTP area, which are the great toes. A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As there is no objective evidence that the Veteran has arthritis of the feet, other than at the area for which he has already been granted service connection for that disability, entitlement to service connection for a bilateral foot disorder, including arthritis, is denied. 

The only other evidence provided as to the Veteran's claim is his belief that he has arthritis of the feet due to service or his service-connected right ankle arthritis that is not already encompassed by his previously service-connected great toes. Although he can provide testimony as to his own experiences and observations, the factual question of if he has a disorder that can be attributed to his in-service experiences and injuries or secondary to another disability is a medical question, requiring a medical expert. The Veteran is not competent to render such an opinion. Espiritu, 2 Vet. App. at 495. He does not have the requisite special medical knowledge necessary for such opinion evidence. 

The Board notes that the June 2009 VA examiner noted mild hammertoe deformities of the lesser toes bilaterally and the September 2004 VA examiner noted a left foot bunion. However, the Veteran's claim for service connection was specifically for arthritis. Additionally, the record does not indicate that the Veteran has claimed any foot disorder other than arthritis. Considering that no medical evidence or statements regarding the feet have been provided by the Veteran in regards to any foot disorder other than arthritis and that such disorders would be identifiable to a person as distinct from general arthritis, the Board finds that such disorder to not be part of the current claim.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claim for service connection for a bilateral foot disorder is denied. 







								[Continued on Next Page]
ORDER

Entitlement to service connection for a cervical spine disorder, claimed as arthritis, including as secondary to service-connected right ankle arthritis, is denied.

Entitlement to service connection for a thoracolumbar spine disorder, claimed as arthritis, including as secondary to service-connected right ankle arthritis, is denied.

Entitlement to service connection for a bilateral hip disorder, claimed as arthritis, including as secondary to service-connected right ankle arthritis, is denied.

Entitlement to service connection for a bilateral shoulder disorder, claimed as arthritis, including as secondary to service-connected right ankle arthritis, is denied.

Entitlement to service connection for a bilateral foot disorder, claimed as arthritis, including as secondary to service-connected right ankle arthritis, is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


